THE MIDDLEBY CORPORATION 1400 Toastmaster Drive, Elgin, Illinois 60120 • 741-3300 THE MIDDLEBY CORPORATION TO ACQUIRE TURBOCHEF TECHNOLOGIES, INC. FOR APPROXIMATELY $200 MILLION · Market leader in speed cooking, one of the fastest growing segments of the commercial cooking market · Technology innovators with world class engineering capabilities · Increases penetration with key customers and expands addressable customer base with hot applications utilizing ventless cooking technology ELGIN, IL. August 12, 2008 – The Middleby Corporation (NASDAQ:MIDD) announced today that it has executed a definitive agreement to acquire TurboChef Technologies,
